IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00417-CR

TWISHEKA SHEREE DAVENPORT,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 14-05914-CRF-85


                          MEMORANDUM OPINION


       Appellant, Twisheka Sheree Davenport, has filed a motion requesting the

dismissal of this appeal. See TEX. R. APP. P. 42.2(a). We have not issued a decision in the

appeal, and both appellant and her attorney have personally signed the motion, as

required by Texas Rule of Appellate Procedure 42.2(a). See id. Accordingly, we grant the

motion and hereby dismiss appellant’s appeal.
                                           AL SCOGGINS
                                           Justice



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed June 9, 2016
Do not publish
[CR25]




Davenport v. State                                       Page 2